DETAILED ACTION
Non-Final Office Action
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-6, 8, 10-12, 22, 23, 28 and 50) in the reply filed on 6/17/20 is acknowledged.
The restriction requirement is made final.

Priority

    PNG
    media_image1.png
    86
    390
    media_image1.png
    Greyscale

Status of the Claims
Claims 1-6, 8, 10-12, 16, 22, 23, 28 and 50 are rejected.
Claims 7, 9, 13-15, 17-21, 24-27, 29-49, 51-92 and 95-142 are cancelled.
Claims 93 and 94 are non-elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(1)	Claims 1, 4, 5, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation 

    PNG
    media_image2.png
    219
    194
    media_image2.png
    Greyscale
.  Claim 4 is dependent on claim 1.  Claim 1 does not recite any general formula which Formula X would properly depend.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation 

    PNG
    media_image3.png
    191
    294
    media_image3.png
    Greyscale
 Claim 5 is dependent on claim 1.  Claim 1 does not recite any general formula which Formula X would properly depend.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "wherein the moiety is conjugated to the adjuvant via a PEG linker".  Claim 12 is dependent upon claim 8 which is further dependent upon claim 1.  Claim 1 recites that “the adjuvant  and antigen are not conjugated to each other”.  There is insufficient antecedent basis for this limitation in the claim.


(2)	Claims 1, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1)	Claims 1, 16, 22, 23, 28 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0237546.
US ‘546 discloses an adjuvant (aluminum-containing: aluminum hydroxide, aluminum oxyhydroxide or aluminum hydroxyphosphate), comprising a toll-like receptor 7 (TLR7) agonist (a compound of Formula I) and an antigen used in combination to immunize a subject which is human and preferable an infant (see paragraph 7 on page 1) (paragraph 604), wherein the administration of the adjuvant and antigen provides protection at a lower dose or with fewer doses that the antigen administered without the adjuvant (see paragraph 130).

    PNG
    media_image4.png
    194
    401
    media_image4.png
    Greyscale



(2)	Claims 1-3, 8, 11, 22, 28 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philbin et al (J. Allergy Clin. Immunol, 2012, 130, 195-204).
Philbin discloses an adjuvant (alum), comprising a toll-like receptors 7 and 8 (TLR7/TLR8) agonist, IMQ -  imidazoquinolines (compounds of Formula I – see species below where R=alkoxyalkyl, n=1 and X=alkyl and a thiazoquinoline) and an antigen used in combination to immunize and immunostimulate a subject which is an infant (see entire document).

    PNG
    media_image5.png
    172
    301
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    205
    271
    media_image6.png
    Greyscale


(3)	Claims 1-3, 8, 11, 22, 28 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/082905.
WO ‘905 discloses an adjuvant (alum-based, peptidolglycan, glucan, calcium phosphate – see last paragraph on page 24), comprising a toll-like receptors 7/8 
(see compounds on pages 40 and 41)

    PNG
    media_image7.png
    775
    572
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    127
    322
    media_image8.png
    Greyscale


(see pages 7-9)

    PNG
    media_image9.png
    604
    563
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    625
    358
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    508
    435
    media_image11.png
    Greyscale


(see page 38)

    PNG
    media_image12.png
    144
    384
    media_image12.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MABRY/
Primary Examiner
Art Unit 1625



/John Mabry/Primary Examiner, Art Unit 1625